DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-23, 25-26, 30-33 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 5/26/21. 
Regarding independent claim 16, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that the conductor being formed as a wire or a plurality of wires drawn from wire rod, wherein the conductor includes an aluminium alloy, wherein the aluminium alloy includes one or several of a group 3, 4 or 5 element and optionally a lanthanide, each with a concentration in the range 0.006 to 0.030 %(m/m), wherein the conductor has undergone a thermal treatment in the form of the drawn wire or wires at a temperature from within the range 185 °C to 315 °C for a period from within the range 12 hours to 24 hours, wherein the conductor has undergone the thermal treatment before any cabling or stranding of the wire or wires to form the overhead high-voltage line, and wherein the conductor has a conductivity of 61 % IACS or more.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 31, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a 
Regarding independent claim 33, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that the conductor being formed as a wire or a plurality of wires drawn from wire rod, wherein the conductor includes an aluminium alloy,Application No.: 16/094,572 Art Unit: 19828.320Attorney No.: 19828.3207/13wherein the aluminium alloy comprises one or several of a group 3, 4 or 5 element with a concentration in the range 0.006 to 0.030 %(m/m), wherein the aluminium alloy optionally comprises a lanthanide with a concentration in the range 0.006 to 0.030 %(m/m), and wherein, before any cabling or stranding of the wire or wires to form the overhead high-voltage line, the conductor has a conductivity of 61 % IACS or more.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847